Dear Ms. Bye:
Your letter of October 23, 1991, requesting an official opinion from this office has been referred to me for answer.  In your letter you ask how the Board should designate persons who were employed as official court reporters or deputy court reporters as of September 1, 1991, and who therefore come under the "grandfathering" provision of House Bill 1459 (Acts 1991, No. 1021) which exempts them from taking the examination in order to receive Board certification. You specifically ask whether they should be designated by the Board as "certified general reporters" (CGRs) or "certified shorthand reporters" (CSRs).
First, House Bill No. 1459 (Acts 1991, No. 1021) which amended R.S.37:2556 (A) and (B) is silent as to the designation to be given to those court reporters subject to its "grandfathering" provision.  However, the legislature has previously "grandfathered" other court reporters and exempted them from the requirement of examination in order to receive Board certification.  In these instances the legislature has provided that the court reporters should be designated as "certified general reporters" (CGR).
Specifically, the legislature, by Acts 1990, No. 940, "grandfathered" persons who furnished due proof that their principal occupation in this state four quarters subsequent to January 1, 1991 and prior to January 1, 1991 was that of a verbatim court reporter.  These court reporters were exempt from the requirement of examination in order to receive Board certification.  However, it was provided that these reporters were to be designated as "certified general reporters" (CGR).
Additionally, by Acts 1990, No. 940, the legislature also "grandfathered" persons who (1) were enrolled prior to June 12, 1989 in an educational course of shorthand reporting, (2) who were also enrolled prior to June 12, 1990 in an educational course to become a notary public and would become commissioned prior to January 1, 1991, and (3) whose principal course of study consisted of verbatim shorthand reporting, and (4) who could produce four deposition transcripts with verification from scheduling attorneys.  These persons were also exempted from the requirement of examination in order to receive Board certification and were to be designated as "certified general reporters" (CGR).
As illustrated above, the legislature has provided that the designation of "certified general reporters" (CGR) is to apply to those groups of court reporters who are subject to "grandfathering" provisions and exempt from examination in order to receive Board certification.  Thus, it is the opinion of this office that although House Bill No. 1459 (Acts 1991, No. 1021) is silent as to which designation should apply to court reporters subject to its "grandfathering" provision, it is consistent with prior legislation and the designation applied to other groups of court reporters who have been "grandfathered", that the Board apply the designation of "certified general reporters" (CGR) to the court reporters "grandfathered" under House Bill No. 1459.
In addition to the above cited examples where the legislature has specifically applied the designation of "certified general reporters" (CGR) to certain groups of court reporters subject to "grandfathering" provisions, LSA-R.S. 27:2554 empowers the Board with the following rule making authority:
      Section 2554.  Qualifications; examinations; certificates
      A. The board shall determine the qualifications of persons applying for examination under this Chapter, make rules for examination of applicants and for the issuance and maintenance of certificates herein provided for which shall be subject to legislative oversight review pursuant to the Administrative Procedure Act, and shall grant certificates to such applicants as may, upon examination, be qualified in professional shorthand reporting and in such other subjects as the board may deem advisable.  (Emphasis Ours)
Under this legislative grant of authority and rule making power, it is the further opinion of this office that the Board has the authority to adopt an official rule to designate those court reporters "grandfathered" under House Bill No. 1459 (Acts 1991, No. 1021) to be designated as "certified general reporters" (CGR). Such a rule by the Board would both clarify the designation to be applied to these court reporters and would maintain consistency in the designation of certificates granted by the Board either under the "grandfathering" provisions or upon examination by the Board.
If you have any additional questions with regard to this matter, please do not hesitate to contact this office.
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: DALE C. WILKS Assistant Attorney General